President.
To constitute robbery, there must be a taking of money or personal goods or chattels, from the person oí another, by force, violence, and putting in fear, and with a felonious intent. There can be no crime without a vicious will as well as an unlawful act. The intention with which any act is done, is that which makes it criminal or innocent. I have attended to all the evidence given in this case, expecting to hear some circumstances disclosed, from which a felonious intent might be inferred; but I have heard no fact or circumstance from which such conclusion can be drawn. The law presumes that the prisoners at the bar are innocent, until you prove them guilty. We ought not to put them upon their defence, until they have .something to defend themselves against, beside the charge in the indictment; they have nothing to say, until you make out a prima facie case against them.
One of the prisoners, and the prosecuting witness, had a dispute about some wood; they disagreed on the price; the witness was willing te give twenty dollars, he considered that he owed so much, but he annexed a condition to the payment of the money which the other was under no legal or moral obligation to comply with; the witness counted out the money on the table, one of the prisoners took it up, he took it most plainly on a claim of right, as money acknowledged to be due to him; as his own property. Much has been said about the fears of the witness; but here was no putting in fear, no gesture or word of menace, nothing which could move the most susceptible to that painful emotion; and here can be no pretence of anything like a taking of these bills with a felonious intent. Without further evidence, the prosecution cannot go on.
Hallock, saying that they had no more evidence, and would submit to a noli prosequi—
The Court ordered a noli prosequi entered, and discharged the jury.